Citation Nr: 1550221	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-40 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Board has recharacterized the issue on appeal in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of his psychiatric disorder in January 2011, in which the examiner found that the Veteran did not have a PTSD diagnosis, but rather diagnosed an adjustment disorder with mixed anxiety and depressed mood.  He opined that the Veteran's psychiatric disorder was not related to military service but rather was triggered by his recent motor vehicle accident and subsequent lifestyle change, although no rationale for that conclusion was noted.  

During that examination, the Veteran reported seeking psychiatric treatment in the late 1980's for a depressive episode.  The examiner also indicated that he sought treatment in November 2010 with the local Vet Center, although which particularly Vet Center was not identified.

In an April 2013 addendum, a different VA examiner opined that the VA examiner's examination and opinion was a more accurate reflection of the Veteran's psychiatric condition than Dr. J.R.A.'s July 2011 private psychiatric examination and opinion for several reasons; the April 2013 examiner did not examine the Veteran, nor did he address Dr. S.S.B.'s May 2012 letter in his opinion.

Based on the foregoing, the Board finds that a remand is necessary for two reasons.  First, the Board notes that the evidence of record reveals that the Veteran sought treatment in the 1980's with a private treatment provider, although it does not appear that VA asked the Veteran for any additional information or attempted to obtain those records.  Moreover, the Veteran is shown to have seen his local Vet Center in November 2010 and those Vet Center records are not of record and no attempt to obtain those records has been made.  

Accordingly, the Veteran's claim is remanded at this time in order for VA to fulfill its duty to assist the Veteran in obtaining any and all private treatment records, and to obtain the noted Vet Center records in this case.  Any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

The Board additionally finds that a remand is necessary in order to afford the Veteran another VA examination that addresses all of the evidence of record.  Specifically, while the addendum attempts to give a rationale for why VA should disregard the clear PTSD diagnosis by Dr. J.R.A. in July 2011, that examiner never examined the Veteran in order to confirm whether the Veteran's PTSD was actually valid.  Moreover, neither the January 2011 examiner nor the April 2013 examiner addressed Dr. S.S.B.'s May 2012 letter in their opinions.  Finally, the Board notes that the evidence of record demonstrates that the Veteran served in the Republic of Vietnam; while the April 2013 examiner addresses that the Veteran was not in "combat," that examiner did not-nor did the January 2011 examiner-address whether the Veteran's PTSD diagnosis was valid based on a fear of hostile military activity due to his conceded service in the Republic of Vietnam.  

Accordingly, a remand is necessary in order to obtain another VA examination which addresses all of the evidence of record in an accurate and appropriate manner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any VA and/or private treatment that he may have had for his psychiatric disorder, which is not already of record, including any private treatment that he may have had in the 1980's.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any and all records, particularly from November 2010, from the Pittsburgh Vet Center, or any other Vet Center that may have been treated the Veteran, and associate those documents with the claims file.  If those records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the claims file, and the Veteran should be so notified.

3.  Thereafter, schedule the Veteran for a VA psychiatric disability examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, to include any psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory and the Mississippi Scale for Combat-Related PTSD, should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including adjustment disorder with mixed anxiety and depressed mood, and/or a depressive or major depressive disorder.  

The examiner should specifically determine if the Veteran suffers from PTSD as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing; the examiner should additionally discuss whether any other diagnoses of PTSD in the claims file were inappropriately or mis-diagnosed previously, and explain that conclusion.

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any fear of hostile military activity therein.  

The examiner should find as conclusive fact that the Veteran had service in the Republic of Vietnam, and that while he may not have been in "combat," a fear of hostile military activity may still be found based on proximity to possible hostile military activity.

For each psychiatric disorder found other than PTSD, to specifically include any adjustment disorder with mixed anxiety and depressed mood and/or depressive/major depressive disorder, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any fear of hostile military activity therein.  

The Veteran's lay statements regarding events that occurred during service should be discussed.  The examiner should additionally address any evidence regarding onset of symptomatology and any evidence of continuity of symptomatology since discharge from military service.  

The examiner must also address Dr. J.R.A.'s July 2011 examination and opinion, and Dr. S.S.B.'s May 2012 letter with respect to diagnosis of a psychiatric condition and relationship of that psychiatric disorder to military service.  The examiner should also address the January 2011 VA examination and the April 2013 addendum opinion, as well as any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

